DETAILED ACTION
	Claims 1-5, 7-9, 11-15, and 19-25 are pending. Claims 14 and 20 have been amended, claims 1-5, 7-9, and 11-13 remain withdrawn due to an earlier election of species requirement, claims 6, 10, and 16-18 were previously canceled, and claim 25 has been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites “r2 is an integer from 0 to 6”. However, there is no formula (or ring) that recites r2.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 15, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,254,874. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to difluorostilbene compounds and their use in liquid crystal media. Formula II of ‘874, specifically formula II-3 when R2 is unfluorinated alkyl having 3 C atoms, A21 is 
    PNG
    media_image1.png
    52
    97
    media_image1.png
    Greyscale
, and A22 is 
    PNG
    media_image2.png
    103
    110
    media_image2.png
    Greyscale
 it encompasses formula DFS-2-1 of instant claim 14, specifically formula PVfU-n-S of instant claim 25 when n is 3. The process of claim 14 of ‘874 encompasses the process of instant claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poetsch et al. (JP2002012871) as evidenced by Sato et al. (U.S. 5,380,461). Translation previously provided.
Poetsch et al. teaches a liquid crystal medium comprising a compound of the following formula I [0007] (claim 15):

    PNG
    media_image3.png
    73
    390
    media_image3.png
    Greyscale
 [0016] wherein R1 has 1 to 12 carbon atoms, A11 can be 
    PNG
    media_image4.png
    192
    460
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    105
    105
    media_image5.png
    Greyscale
, Z11 can be -CF=CF-, n1 can be 0, and A13 can be 
    PNG
    media_image5.png
    105
    105
    media_image5.png
    Greyscale
 [0007-0008] which is equivalent to formula DFS-2-1 of instant claim 14 when R01 denotes alkyl which is straight chain having 1 to 12 C-atoms, A02 is 
    PNG
    media_image6.png
    68
    87
    media_image6.png
    Greyscale
 when r1 is 0 to 4 and L0 is halogen (F), A03 denotes 
    PNG
    media_image7.png
    87
    83
    media_image7.png
    Greyscale
, and X02 denotes –NCS. Poetsch et al. also teaches for practical applications such as using a wide nematic phase range, low viscosity, appropriate optical anisotropy Δn depending on the display mode, especially moderately high Δn for composite systems such as PDLC. There is a great need for liquid crystal media with suitable properties and particularly wide and good compatibility with polymer precursors for composite systems [0006]. Although Poetsch et al. does not teach a specific example of the above compound having the specified groups, specifically when n is 0 and Z11 is -CF=CF-, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the instant claimed compound because difluorostilbene compounds, which may have an isothiacyanate (NCS) terminal, are known in the liquid crystal art and has large values of Δn, low viscosity, and is chemically stable as evidenced by Sato [abstract], [col 2 lines 57-65], and [col 6 line 30]. Poetsch et al. further teaches the compound of formula I is prepared from a mesogenic amino compound. The amino groups of these compounds are converted to isothiocyanate groups using 1,1-thiocarbonyldiimidazole [0010] represented by the following reaction scheme:

    PNG
    media_image8.png
    360
    342
    media_image8.png
    Greyscale
[0011] such that when the variables are the same as defined in the formula I above [0012] it is equivalent to a method of preparing a compound of formula DFS-2-1 by converting an aniline analog of said compound when X02 is NH2, into a compound of formula DFS-2-1 of instant claim 19.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Poetsch et al. (JP2002012871) as applied to claim 14 above, and further in view of Yang et al. (CN104140825). Translation attached.
With regard to claims 20-22, Poetsch et al. teaches the liquid crystal medium with respect to the composition, for example, contains the compound or group of compounds of formula I, preferably at or above a total concentration of 10% [0015] (claim 21) and may further comprise additional compounds but does not teach a compound of formula DFS-1.
However, Yang et al. teaches a nematic liquid crystal material composed of components A, B, C, D, E, F, G, and H [abstract] in which component H is the following:

    PNG
    media_image9.png
    93
    409
    media_image9.png
    Greyscale
[p 4] wherein R11 is an alkyl or alkoxy [p2] which is equivalent to formula DFS-1 of instant claim 20 when R01 and R02 are straight chain alkyl or alkoxy having 1 to 20 C atoms, d1 is 0, A02 and A03 are 
    PNG
    media_image6.png
    68
    87
    media_image6.png
    Greyscale
 when r1 is 0, and d2 is 0. Yang et al. also teaches the nematic liquid crystal provided by the present invention has ultra-high birefringence value, lower viscosity, larger dielectric anisotropy and wider operating temperature range, and is used in optical phased arrays and optical communications [p 3] (claim 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poetsch et al. to include component H of Yang et al. in order to achieve optimal liquid crystalline properties.
Claim 22 recites “for high-frequency technology” which refers to the use of the component. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations (Ex Parte Masham, 2, USPQ2d 1647 (1987)). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). The Examiner suggests omitting “A component for high-frequency technology” and inserting in its place ‘A high-frequency component’.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Poetsch et al. (JP2002012871) view of Yang et al. (CN104140825) as applied to claim 22 above, and further in view of Manabe et al. (U.S. 2014/0217325).
With regard to claims 23 and 24, Poetsch in view of Yang teach a liquid crystal composition comprising a compound of formula DFS-2-1 used in optical phased arrays which is a type of high frequency device but does not teach a microwave antenna array or process of tuning it.
However, Manabe et al. teaches a specific example of a phased array antenna is a microwave phased-array antenna in which liquid-crystalline media are to be used [abstract] and may be tuned by the application of magnetic and/or electric fields [0185]. It should be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a microwave phased-array antenna of Manabe et al. through routine experimentation because of its common selection and use in the liquid crystal art.
Claims 23 and 24 recite “for high-frequency technology” which refers to the use of the component. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations (Ex Parte Masham, 2, USPQ2d 1647 (1987)). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). The Examiner suggests omitting “component(s) for high-frequency technology” and inserting in its place ‘high-frequency component(s)’.
Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive. Applicant argues regarding the 103 rejection over Poetsch, the material relied on for motivation (Sato) is extremely generic and not specific in any way to compounds even remotely resembling compounds of the claims herein. There are hundreds of compounds specifically provided in this reference, and not one of them has an -NCS terminal group. The disclosure of this reference also does not lead to the compounds of the claims herein, and nor would one take the advantages of these different compounds than of the primary reference to Poetsch and find a reason to modify them.
The Examiner respectfully disagrees. While Sato is in fact directed to many compounds, the invention is specific to dihalogenostilbene compounds, and the benefits associated with it. Specifically, Sato found that dihalogenostilbene compounds, which includes two ring compounds (see formula II [col 7]), provide large values of Δn, low viscosity, and are chemically stable [abstract], [col 2 lines 57-65], and [col 6 line 30]. Additionally, Sato teaches in the general formula that R2 may be isothiacyanate [col 2 lines 35-37]. Nevertheless, Poetsch’s general formula I is specifically directed to isothiocyanate terminal compounds. Thus, one of ordinary skill in the art, having the knowledge of such beneficial properties for the linking group -CF=CF-, would be motivated to make such a selection in the teachings of Poetsch and arrive at the instant claims with a reasonable expectation of success.
Applicant also argues, regarding Poetsch, although formula DFS-2-1 of claim 14 generically has an overlap with the broad generic formula I of Poetsch, this reference document neither shows nor suggests a compound with only two ring elements and a difluorovinylene bridge. All of the preferred structures Ia to Ig and the examples have three rings, thus, all preferences lead away from the claims herein.
The Examiner would like to note that the prior art is not required to teach a specific example of every embodiment disclosed therein. While the Examiner does acknowledge the preferred formulae Ia to Ig, the use examples cited therein comprise many two ring compounds representative of formula I, e.g. PVG-5-S. The Examiner also acknowledges that none of Poetsch’s two ring compounds have the difluorovinylene bridge. However, this is precisely why Sato is used as evidentiary art. Therefore, based on the overall teachings and guidance set forth in Poetsch, as well as general knowledge of -CF=CF- beneficial properties as evidenced by Sato, one of ordinary skill in the art would easily arrive at the instant claims through routine experimentation based on the selection of suitable alternatives with a reasonable expectation of success.
The declaration under 37 CFR 1.132 filed August 3, 2022 is insufficient to overcome the rejection of claims 14, 15, and 19-24 based upon the 103 rejection over Poetsch (and further in view of Yang and Manabe) as set forth in the last Office action because: it is not commensurate in scope with the claims. Claim 14 recites ring “
    PNG
    media_image10.png
    46
    84
    media_image10.png
    Greyscale
 denotes 
    PNG
    media_image11.png
    60
    83
    media_image11.png
    Greyscale
 wherein, one or more of CH groups may be replaced by N, L0 denotes halogen, alkyl having 1 to 6 C atoms or alkenyl having 2 to 6 C atoms, or cycloalkyl or cycloalkenyl having 3 to 6 C atoms, where one or more H atoms can be substituent by fluorine, r1 is an integer from 0 to 4”. Thus, based on the number of possible substituents, which substituents are chosen, along with the possibility of a nitrogen-containing ring, one of ordinary skill in the art could not easily deduce that the properties found for the one specific compound provided in the declaration would translate to the other claimed compounds. It is noted that the declaration is effective for claim 25 regarding Poetsch. However, claim 25 is rejected under obvious double patenting over U.S. 11,254,874.
Due to the amendment of the specification, the objection has been withdrawn.
Due to the amendment of instant claims 14 and 20, the 112(b) rejections have been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/           Examiner, Art Unit 1722                                                                                                                                                                                             
/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722